Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant's amendments filed on 3/17/2022 overcome the following set forth in the previous Office Action:
The claims 1-3 and 5-8 being rejected under 35 USC §101.
In amending claims 1, 3, 5 and 7, applicant only eliminates certain claim limitations of the original claims 1, 3, 5 and 7. As a result, instead of claims 1-3 and 5-8 being rejected under statutory double patenting over the same claims of the US Patent 10,715,803, the claims 1-3 and 5-8 of the current application are anticipated by the same claims of the US Patent 10,715,803 (non-statutory Double Patenting, or NSDP). Claim 4 was previously rejected under NSDP over the claim 4 of the US Patent 10,715,803, which applicant did not address in the amendment or argument. In light of the above discussions regarding claims 1-3 and 5-8, the NSDP of claim 4 is maintained. Furthermore, the amendments necessitate new grounds of rejections since the elimination of the claim limitations in claims 1, 3, 5 and 7 renders claims 1-8 obvious over prior arts of Chong, Bennett and AAPA as discussed in the office action dated 12/13/2019 of the parent application 15464064.
References Cited in Prior Art Rejections 
The following references are cited in the prior art rejections set forth below and are referred to as noted:
Chong et al., US 20130044809 A1, published on February 21, 2013, effectively filed on August 18, 2011, hereinafter Chong,
Bennett, US 20120044987 A1, published on February 23, 2012, hereinafter Bennett, and
AAPA, specification of current application filed by applicant on 6/12/2020, Fig. 3, table 1, [0028-0038], (published as US 20200304787 A1) hereinafter AAPA.  
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 are rejected under 35 U.S.C. 103(a) as being unpatentable over Chong, in view of Bennett, and further in view of AAPA.
 	Regarding claim 1
determining filter coefficients for a two-dimensional (2D) Chong: Figs. 5 and 7; [0093-0097, 0111])
applying the 2D Chong: Fig. 5; [0093-0097]; 2D filter 124 is applied to a pixel of a “reconstructed video block 120” and the claimed “reconstructed coding unit” is interpreted as a portion or region of the video block 120. The claimed “virtual boundary” is interpreted as a boundary between any two adjacent regions such as between “ALF’ed” and “Not Yet ALF’ed” regions or between “SAO’ed” and “Not Yet SAO’ed” regions in the video block 120 or between a region including top 11 rows and a region including bottom 5 rows in the video block 120. See also discussions regarding “boundary” in [0097].) and
outputting the first filtered pixel values. (Chong: 162 of Fig. 7)
Chong does not disclose explicitly but Bennett teaches, in the same field of video processing, finite impulse response (FIR) filter. (Bennett: [0081, 0095])
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Chong’s disclosure with Bennett’s teachings by combining the method for adaptive loop filtering of a reconstructed picture (from Chong) with the finite impulse response (FIR) filter (from Bennett) to yield nothing more than predictable 
Chong {modified by Bennett} does not disclose explicitly but AAPA teaches, in the same field of video processing, applying the 2D FIR filter to a first pixel p(x,y) at a first virtual boundary of a reconstructed coding unit, wherein x is a coordinate on an x-axis of the reconstructed coding unit and y is a coordinate on a y-axis of the reconstructed coding unit, and computing a first filtered pixel value based on the filtered first pixel p(x,y) and replicated values for pixels p(x,y-1) in which the replicated value for pixel p(x,y-1) is replicated from a value of the pixel p(x,y). (AAPA: Figs. 3B and 3J; [0030, 0038]. Note the character “J” in the center column of the filter is replicated.) Note that even though the teaching of Chong in Fig. 5 and [0093-0097] is explicit only about applying a 2D filter to a pixel at a particular boundary (i.e., a virtual boundary between two shaded regions), same principle can be readily applied to any other boundary well 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Chong’s {modified by Bennett} disclosure with AAPA’s teachings by combining the method for adaptive loop filtering of a reconstructed picture (from Chong {modified by Bennett}) with the technique of applying the 2D FIR filter to pixels at top and bottom virtual boundaries of a reconstructed coding unit (from AAPA) to yield nothing more than predictable results since all claimed elements as taught by the prior art references would continue to operate in the same manner, specifically, the method for adaptive loop filtering of a reconstructed picture would continue to work according to Chong {modified by Bennett} and the technique of applying the 2D FIR filter to pixels at top and bottom virtual boundaries of a reconstructed coding unit would continue to function as taught by AAPA. Therefore, to one of ordinary skill in the art at the time the invention was made, the combination would have been no more "than the predictable use of prior-art elements according to their established functions." The motivation for combining would have been to enable a better and more flexible method for adaptive loop filtering of a reconstructed picture by having the capability to apply the 2D FIR filter to pixels at both top and bottom virtual boundaries of a reconstructed coding unit and thus accommodating all types’ situations.
Therefore, it would have been obvious to combine Chong with Bennett and AAPA to obtain the invention as specified in claim 1.
Regarding claim 2, Chong {modified by Bennett and AAPA} discloses the method of claim 1, wherein determining filter coefficients comprises decoding the filter Chong: “Filter unit 91 may determine the filter from coded filter coefficients included in the encoded bitstream, which are then decoded to form decoded filter coefficients.” ([0078]))
Regarding claim 3, Chong {modified by Bennett and AAPA} discloses the method of claim 1, wherein applying the 2D FIR filter to the first pixel comprises using filter coefficients determined for a neighboring largest coding unit (LCU) of the reconstructed LCU to compute the first filtered pixel value. (AAPA: Figs. 3B and 3J; [0030, 0038]. See also discussions regarding claim 1.)
Regarding claim 4, Chong {modified by Bennett and AAPA} discloses the method of claim 1, wherein the 2D FIR filter is a 10-tap FIR filter with a vertical size of 7 and a horizontal size of 9. (AAPA: Fig. 3)
Claims 5-8 are the apparatus (Chong: Fig. 1; [0025]) claims, respectively, corresponding to the method claims 1-4. Therefore, since claims 5-8 are similar in scope to claims 1-4, claims 5-8 are rejected on the same grounds as claims 1-4.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 
A timely filed terminal disclaimer in compliance with 37 C.F.R. § 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 C.F.R. § 3.73(b).
Claims 1-8 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,715,803.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of the instant application are anticipated by the claims of the ‘803 patent.
As discussed above in response to applicant’s amendments, in amending claims 1, 3, 5 and 7, applicant only eliminates certain claim limitations of the original claims 1, 3, 5 and 7, and as a result, the claims 1-3 and 5-8 of the current application are anticipated by, instead of identical to, the same claims of the US Patent 10,715,803. Claim 4 was previously rejected under NSDP over the claim 4 of the US Patent 10,715,803 and the rejection is maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FENG NIU whose telephone number is (571)272-9592.  The examiner can normally be reached on Monday - Friday, 8am-5pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571) 272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/FENG NIU/Primary Examiner, Art Unit 2669